Exhibit 10.1

Form of Change of Control Agreement

ANALOGIC CORPORATION

CHANGE OF CONTROL AGREEMENT

THIS AGREEMENT (the “Agreement”) by and between Analogic Corporation, a
Massachusetts corporation (the “Company”), and                  (the
“Executive”), dated as of May         , 2007 (the “Agreement Date”).

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat, or occurrence of a Change of Control (as defined below).
Therefore, to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Certain Definitions

(a) An “Affiliate” of, or a Person “Affiliated” with, a specified Person, means
a Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, the Person
specified.

(b) “Effective Date” means the first date during the Change of Control Period on
which a Change of Control occurs; provided that the Executive is employed by the
Company on that date.

(c) “Change of Control Period” means the period beginning on the Agreement Date
and ending on the third anniversary of the Agreement Date. However, beginning on
the first anniversary of the Agreement Date, and on each successive anniversary
of the Agreement Date (each of such first and successive anniversaries being
referred to herein as a “Renewal Date”), the Change of Control Period will be
automatically extended so that it terminates 36 months after the Renewal Date,
unless, at least 60 days prior to that Renewal Date, the Company notifies the
Executive that the Change of Control Period will not be so extended.

(d) “Company” means, collectively, the Company and its Subsidiaries except for
purposes of Section 2 or where the context clearly requires otherwise.

(e) “Person” has the meaning given to that term in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), but
excluding any Person described in and satisfying the conditions of
Rule 13d-1(b)(1) under Section 13 of the Exchange Act.

(f) “Subsidiary” means any corporation, limited liability company, partnership
or other entity that is an Affiliate of the Company.

2. Change of Control. “Change of Control” means:

(a) any acquisition or series of acquisitions by any Person other than (i) the
Company, (ii) any Subsidiary, (iii) any employee benefit plan of the Company or
any Subsidiary, or (iv) any Person holding common shares of the Company for or
pursuant to the terms of such employee benefit plan, which acquisition or
acquisitions result in such Person (such Person being referred to herein as the
“Acquirer”) becoming the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company (the
“Acquired Company Securities”) constituting 35% or more of either (i) the then
outstanding shares of the common stock of the Company (“Outstanding Company
Common Stock”), or (ii) the combined voting power of the Company’s then
outstanding securities that are then entitled to vote generally in the election
of directors of the Company (“Outstanding Company Voting Securities”), except
that any such acquisition or acquisitions of Outstanding Company Common Stock or
Outstanding Company Voting Securities by the Acquirer will not constitute a
Change of Control where, and so long as, the Acquirer (i) does not ever exercise
the voting power of its Outstanding Company Common Stock or its Outstanding
Company Voting Securities, (ii) does not ever otherwise exercise control with
respect to any matter concerning or affecting the Company, and (iii) promptly,
but in no event longer than six (6) months after it acquires the Outstanding
Company Common Stock or Outstanding Company Voting Securities, sells, transfers,
assigns, or otherwise disposes of, to a person that is not an Affiliate of the
Acquirer, that portion of the Acquired Company Securities which is necessary to
achieve all of the following results and objectives: to cause the Acquirer to
become the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of Acquired Company Securities that constitute less than
20% of (A) the then existing Outstanding Company Common Stock, and (B) the then
existing Outstanding Company Voting Securities; or

(b) approval by the stockholders of the Company of an agreement to merge or
consolidate or otherwise reorganize, with or into one or more Persons that are
not Affiliates of the Company, as a result of which less than 50% of the
outstanding voting securities of the surviving or resulting entity immediately
after any such merger, consolidation, or reorganization are, or will be, owned,
directly or indirectly, by Persons that were stockholders of the Company
immediately before such merger, consolidation, or reorganization.

3. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company,
for the period commencing on the Effective Date and ending at the end of the
12th month following the Effective Date (the “Employment Period”).

4. Terms of Employment

(a) Position and Duties.

(i) During the Employment Period, (A) the Executive’s position (including,
without limitation, offices, titles, and reporting requirements), authority,
duties, and responsibilities shall be at least commensurate in all material
respects with the most significant of, and the highest grade or level of, those
that were held or exercised by the Executive or assigned to the Executive at any
time during the 120-day period immediately preceding the Effective Date, and
(B) the Executive’s services shall be performed at the location where the
Executive was employed immediately preceding the Effective Date or any other
location less than 35 miles from                                   .

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
full-time attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic, or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements, or
teach at educational institutions, and (C) manage personal investments, so long
as these activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement, if and to the extent that any such activities have been
conducted by the Executive prior to the Effective Date.

(b) Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive from
the Company an annual base salary (“Annual Base Salary”), paid at a biweekly
rate, equal to the base salary in effect immediately prior to the Effective
Date. During the Employment Period, the Executive’s Annual Base Salary shall be
reviewed at least annually and shall be adjusted at any time and from time to
time as shall be consistent with adjustments in base salary generally awarded in
the ordinary course of business to other peer executives of the Company. Annual
Base Salary shall not be reduced after any such increase, and, after any such
increase, the term “Annual Base Salary” shall refer to the Annual Base Salary as
so increased.

(ii) Annual Bonus. The Executive shall be eligible for an annual bonus (the
“Annual Bonus”) in accordance with the Company’s then existing incentive plan.

(iii) Incentive, Savings, Retirement and Welfare Plans. The Executive, and the
Executive’s family, as the case may be, shall be eligible to participate in and
shall receive benefits under, during the Employment Period, all incentive,
savings, retirement and welfare plans, practices, policies, and programs
generally applicable to other peer executives of the Company, but in no event
shall such plans, practices, policies, and programs provide the Executive (or
the Executive’s family) with incentive opportunities (measured with respect to
both regular and special incentive opportunities), savings opportunities,
retirement benefits opportunities or welfare benefits that are, in each case,
less favorable, in the aggregate, than the most favorable of the corresponding
opportunities that were provided by the Company for the Executive under such
plans, practices, policies, and programs as were in effect at any time during
the 120-day period immediately preceding the Effective Date.

(iv) Business Expenses. During the Employment Period, the Executive shall be
entitled to receive from the Company prompt reimbursement for all reasonable
business expenses incurred by the Executive in accordance with the practices,
policies, and procedures of the Company.

(v) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to receive from the Company fringe benefits in accordance with the
practices, policies, and programs of the Company as were in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date.

(vi) Vacation. During the Employment Period, the Executive shall be entitled to
receive from the Company paid vacation in accordance with the most favorable
plans, practices, policies, and programs of the Company as were in effect for
the Executive at any time during the 120-day period immediately preceding the
Effective Date.

5. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that a Disability (as defined below) of the
Executive has occurred during the Employment Period, it may give to the
Executive written notice of its intent to terminate the Executive’s employment
with the Company. The Executive’s employment with the Company shall terminate
effective on the Executive’s receipt of such notice (the “Disability Effective
Date”). “Disability” means the absence of the Executive from the Executive’s
duties with the Company on a full-time basis for 60 consecutive business days as
a result of incapacity due to mental or physical illness which is determined by
the Board acting reasonably to be total and permanent.

(b) Cause. The Company may terminate the Executive’s employment with the Company
during the Employment Period for Cause (as defined below). “Cause” means a
material breach by the Executive of this Agreement, gross negligence or willful
misconduct in the Executive’s performance of his or her duties with the Company,
dishonesty to the Company on the part of the Executive, or the commission by the
Executive of a felony that results in a felony conviction of the Executive in a
court of competent jurisdiction.

(c) Good Reason. The Executive may terminate the Executive’s employment with the
Company during the Employment Period for Good Reason (as defined below). “Good
Reason” means:

(i) the assignment to the Executive of any responsibilities or duties
inconsistent in any respect with the Executive’s position (including, without
limitation, offices, titles, and reporting requirements), authority, duties, or
responsibilities as contemplated by Section 4(a), excluding any action that is
remedied by the Company promptly after receipt of written notice given by the
Executive;

(ii) any failure by the Company to comply with any of the provisions of
Section 4(b), excluding any failure that is remedied by the Company promptly
after receipt of written notice given by the Executive;

(iii) the Company requiring the Executive to be based at any location other than
those locations described in Section 4(a)(i);

(iv) any purported termination by the Company of the Executive’s employment
other than as expressly permitted by this Agreement; or

(v) any failure by any successor to the Company to comply with and satisfy
Section 12(c), provided that such successor has received at least ten days prior
written notice from the Company or the Executive of the requirements of
Section 12(c).

(d) Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by a Notice of Termination (as
defined below) to the other party. A “Notice of Termination” means a written
notice that (i) indicates the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iii) if the Date
of Termination (as defined below) is other than the date of receipt of such
notice, specifies the Date of Termination (which shall be not more than 15 days
after the giving of such notice). The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance that contributes
to a showing of Good Reason or Cause, as the case may be, shall not waive any
right of the Executive or the Company or preclude the Executive or the Company
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights.

(e) Date of Termination. “Date of Termination” means the date of receipt of the
Notice of Termination or any later date of termination that may be specified in
the Notice of Termination, provided, however, that (i) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination means the date on which the Company notifies the Executive
of such termination, and (ii) if the Executive’s employment is terminated by
reason of death or Disability, the Date of Termination means the date of death
of the Executive or the Disability Effective Date, respectively.

6. Obligations of the Company upon Termination.

(a) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations under this Agreement to the Executive’s legal
representatives, except for the following obligations (the amounts described in
clauses (i), (ii), and (iii) are “Accrued Obligations”):

(i) payment of the Executive’s Annual Base Salary through the Date of
Termination to the extent not yet paid;

(ii) payment of any Annual Bonus earned but not yet paid; and

(iii) payment of any accrued vacation pay not yet paid.

All Accrued Obligations shall be paid to the Executive’s estate or beneficiary,
as applicable, at the option of the Company, either (x) in a lump sum in cash
within 30 days after the Date of Termination, or (y) in 12 equal consecutive
monthly installments, with the first installment to be paid within 30 days of
the Date of Termination.

(b) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations under the Agreement to the Executive,
except for all Accrued Obligations. All Accrued Obligations shall be paid to the
Executive, at the option of the Company, either (x) in a lump sum in cash within
30 days after the Date of Termination, or (y) in 12 equal consecutive monthly
installments, with the first installment to be paid within 30 days after the
Date of Termination.

(c) Cause; Other Termination by the Executive. If the Executive’s employment is
terminated for Cause, or if Executive terminates employment for other than Good
Reason, in either case during the Employment Period, this Agreement shall
terminate without further obligations under this Agreement to the Executive,
except for the obligation to pay to the Executive the Annual Base Salary through
the Date of Termination to the extent not yet paid.

(d) Other Termination by the Company; Good Reason. If, during the Employment
Period, the Company shall terminate the Executive’s employment other than for
Cause and not by reason of the Executive’s Disability, or the Executive shall
terminate his or her employment for Good Reason:

(i) the Company shall pay to the Executive the aggregate of the following
amounts, such amounts to be payable by the Company in a lump sum in cash within
30 days after the Date of Termination:

A. all Accrued Obligations;

B. one times the sum of (i) the Executive’s Annual Base Salary, and (ii) any
Annual Bonus to which the Executive is entitled under the Company’s then
existing incentive plan;

C. the Company shall pay the Executive up to $25,000 for executive outplacement
services utilized by the Executive, on the receipt by the Company of written
receipts or other appropriate documentation;

(ii) for 12 months, or such longer period as any plan, practice, policy, or
program may provide, the Company shall continue welfare benefits to the
Executive and, where applicable, the Executive’s family at least equal to those
which would have been provided to them in accordance with the plans, practices,
policies, and programs described in Section 4(b)(iii) if the Executive’s
employment had not been terminated; provided, however, that if the Executive
becomes employed elsewhere during the Employment Period and is thereby afforded
welfare and insurance benefits that are comparable to those described in
Section 4(b)(iii), the Company’s obligation to continue providing the Executive
with such benefits shall cease or be correspondingly reduced, as the case may
be.

7. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any benefit, bonus,
incentive, or other plans, practices, policies, or programs provided by the
Company and for which the Executive may qualify, nor shall anything herein limit
or otherwise affect such rights as the Executive may have under any other
agreements with the Company. Amounts that are vested benefits or that the
Executive otherwise is entitled to receive under any plan, practice, policy, or
program of the Company on or subsequent to the Date of Termination shall be
payable in accordance with such plan, practice, policy, or program, except as
may be explicitly provided otherwise in this Agreement.

8. General Release and Waiver. In exchange for the consideration provided under
this Agreement, the Executive agrees to sign a General Release and Waiver of age
and other discrimination claims on a form provided by the Company at the time of
separation.

9. Confidential Information; Non-Compete.

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge, or data relating to
the Company and its respective businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Company and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company, communicate or divulge
any such secret or confidential information, knowledge, or data to anyone other
than the Company and those designated by it. In addition, to the extent that the
Executive is a party to any other agreements relating to non-competition,
confidential information, inventions, or similar matters with the Company, the
Executive shall continue to comply with the provisions of such other agreements.
In addition to the obligations under this Section 9(a), the Executive shall
execute any other documents which relate to the subject matter of this Section
9(a) and which are required generally by the Company of its executive officers,
and such other documents already executed or executed after the effective date
of this Agreement shall thereby become part of this Agreement. Nothing in this
Agreement shall be construed as modifying any provisions of such other
agreements or documents. In the case of any inconsistency between such other
agreements and documents and this Agreement, the broader provision shall
prevail. If the Executive breaches this Section 9(a) or a covenant not to
compete or confidentiality provision in any such other agreement or document,
that breach shall be considered a breach of this Agreement. In addition to any
other rights the Company may have for such breach if such breach occurs after
the termination of employment, the Executive shall forfeit the benefits under
Section 6(d). If such breach is determined retroactively, the Executive shall
pay promptly to the Company the amount the Company paid or incurred to provide
any benefits to Executive after the date of such breach.

(b) The Executive acknowledges that the Company will suffer damages incapable of
ascertainment if any of the provisions of subsection (a) are breached and that
the Company will be irreparably damaged if the provisions of subsection (a) are
not enforced. Therefore, should any dispute arise with respect to the breach or
threatened breach of subsection (a), the Executive agrees and consents that in
addition to any other remedies available to the Company, an injunction or
restraining order or other equitable relief may be issued or ordered by a court
of competent jurisdiction restraining any breach or threatened breach of
subsection (a). The Executive agrees not to urge in any such action that an
adequate remedy exists at law.

10. Public Announcements. The Executive shall not issue any press release or
otherwise make any public statement with respect to the Company, this Agreement,
or the transactions contemplated herein.

11. Arbitration. Any dispute, controversy, or claim arising out of or relating
to this Agreement, or any breach hereof, shall be determined and settled by
arbitration to be held in Boston, Massachusetts, pursuant to the commercial
rules of the American Arbitration Association or any successor organization and
before a panel of three arbitrators. Any award rendered shall be final,
conclusive, and binding on the parties.

12. Successors.

(a) This Agreement is personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company and any successor to all or
substantially all of its business or assets which assumes and agrees to perform
this Agreement by operation of law or otherwise.

13. Miscellaneous.

(a) All notices and other communications given pursuant to this Agreement shall
be in writing and shall be deemed received (i) on the calendar day following the
date such notice is sent if (A) delivered by hand, or (B) delivered via
overnight delivery by Express Mail, Federal Express, or other national overnight
delivery service, or (ii) on the fifth (5th) calendar day following the date
such notice is sent, if sent by registered or certified mail, return receipt
requested, in every case, to the appropriate party at the address given below
for such party (or to such other address designated by the party in writing and
delivered to the other party pursuant to this Section 13(a)).

If to the Executive:

                                   

                                   

                                   

                                   

If to the Company:

Analogic Corporation

8 Centennial Drive

Peabody, Massachusetts 01960

Attn: President

(b) The Company shall deduct or withhold from salary payments, and from all
other payments made to the Executive pursuant to this Agreement, all amounts
that may be required to be deducted or withheld under any applicable law now in
effect or that may become effective during the term of this Agreement
(including, without limitation, social security contributions and income tax
withholdings).

(c) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without reference to principles of
conflict of laws. The Executive consents to jurisdiction in Massachusetts and
venue in Suffolk County for purposes of all claims arising under this Agreement.
The captions of this Agreement are not part of the provisions of this Agreement
and shall have no force or effect. Except as specifically referenced in this
Agreement (including, without limitation, agreements referenced in Section 7
which shall be treated as being specifically referenced in this Agreement), no
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter of this Agreement, have been made by either party
that are not expressly set forth in this Agreement. No provision of this
Agreement may be waived, modified, or amended, orally or by any course of
conduct, unless such waiver, modification, or amendment is set forth in a
written agreement duly executed by the parties or their respective successors
and legal representatives. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. The Executive’s or the Company’s failure to insist
on strict compliance with any provision in any particular instance shall not be
deemed to be a waiver of that provision or any other provision.

[The next page is the signature page.]

1

IN WITNESS WHEREOF, the Executive has set his or her hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name and on its behalf, all as of the day and year first
above.

ANALOGIC CORPORATION

By:                                                                        

Name:
Title:

EXECUTIVE:

                                                                       

Name

2